Citation Nr: 1751959	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  11-29 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a January 2002 rating decision which denied entitlement to service connection for bilateral trench foot.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral trench foot. 

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disability, to include service-connected lumbar spine disability and/or residuals of a head injury.

4.  Entitlement to a higher initial rating for herniated lumbar disk at L4-L5 and bulging lumbosacral disk at L5-S1 with chronic left sciatica, currently evaluated as 10 percent disabling.    


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from January 1998 to January 2002. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.
 
This case was previously remanded by the Board in June 2014 and July 2016.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case has been returned to the Board for review. 
 
In May 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the Detroit, Michigan RO.  A transcript of the hearing is associated with the claims file.

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the service-connected lumbar spine disability at issue renders him unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


FINDINGS OF FACT

1.  The January 2002 rating decision which denied service connection for bilateral trench foot was supported by evidence then of record and was consistent with the law and regulations then in effect, nor has it been demonstrated that the outcome would have been manifestly different but for any demonstrated error.

2.  The January 2002 rating decision which denied service connection for bilateral trench foot was not appealed by the Veteran, and no new evidence pertinent to the claim was received by VA within the appeal period.

3.  Evidence received since the January 2002 rating decision as to the claim for entitlement to service connection for bilateral trench foot is not new and/or does not raise a reasonable possibility of substantiating the claim.

4.  The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran has erectile dysfunction etiologically related to an in-service injury, event or disease, or that is proximately due to, or chronically aggravated by, service-connected disability.  

5.   Throughout the entire rating period, the Veteran's herniated lumbar disk at L4-L5 and bulging lumbosacral disk at L5-S1 with chronic left sciatica has been manifested by painful motion that, at its most severe, was limited to 90 degrees of forward flexion; and was not manifested by unfavorable or favorable ankylosis or incapacitating episodes.  



CONCLUSIONS OF LAW

1.   There is no clear and unmistakable error (CUE) in the January 2002 rating decision that denied service connection for bilateral trench foot.  38 U.S.C.A. §§ 5109 (a), 7105 (West 2014); 38 C.F.R. §§ 3.104 (b), 3.105 (a) (2016).  

2.  The January 2002 rating decision, which denied service connection for bilateral trench foot, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2016).

3.  New and material evidence has not been received to reopen the claim for entitlement to service connection for bilateral trench foot; therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a) (2016). 

4.  The criteria for entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).  

5.  The criteria for an initial disability rating in excess of 10 percent for herniated lumbar disk at L4-L5 and bulging lumbosacral disk at L5-S1 with chronic left sciatica have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5242, 5243 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Entitlement to Service Connection for Bilateral Trench Foot

The Veteran contends that his previously denied claim for entitlement to service connection for bilateral trench foot contained clear and unmistakable error (CUE).  In the alternative, the Veteran contends that if the previous denial did not contain CUE he has submitted new and material evidence to reopen the claim for entitlement to service connection for bilateral trench foot.  See May 2013 Board hearing transcript.

Whether There Was CUE in a January 2002 Rating Decision

Previous determinations which are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. §§ 3.104, 3.105 (a).  A claim of CUE is a collateral attack on a final RO decision.  Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  

A three-pronged test is used to determine whether CUE was present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort of error that, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).   

CUE is a very specific and rare kind of error.  Fugo v. Brown, 6 Vet.App. 40, 43 (1993).  CUE is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Id.  The Court further indicated that in order to raise a valid claim of CUE, the Veteran must specifically indicate what the error is and that unless it is the type of error that, if true, would be CUE on its face, the Veteran must provide persuasive reasons why the decision would have been manifestly different but for the error.  Id. at 44.  The Court stated that there is a presumption of validity to otherwise final decisions, and that when such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  Id. 

Allegations that previous adjudications have weighed and evaluated the evidence improperly can never rise to the stringent definition of CUE.  See Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  Similarly, broad brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of error cannot constitute a valid claim of clear and unmistakable error.  Fugo, 6 Vet. App. at 44.  A breach of the duty to assist cannot form a basis for a claim of CUE.  Caffrey v. Brown, 6 Vet. App.  377, 382 (1994); Cook v. Principi, 258 F. 3d 1311 (Fed. Cir. 2001).  Where there is evidence both for and against an issue, it is impossible for a Veteran to succeed in showing that the result would have been manifestly different.  Simmons v. West, 14 Vet. App. 84, 88 (2000).   

In October 2001, the Veteran filed a claim of entitlement to service connection for chronic bilateral trench foot.  

In a January 2002 rating decision, the RO denied entitlement to service connection for bilateral trench foot.  The January 2002 rating decision reflects that the RO considered pertinent service treatment records, and also cites a December 2001 examination report.  The January 2002 rating decision indicated that the Veteran's military file was reviewed.  Moreover, the RO cited medical records, including the service treatment records that assessed the Veteran with possible immersion foot and probable trench foot.  The December 2001 examination report indicated that the Veteran's military file was reviewed and the December 2001 examiner cited specific foot problems in the service treatment records.  The examiner concluded the Veteran's feet were within normal limits with no skin abnormalities noted.  Based on the December 2001 VA examination report, the RO found that the Veteran's service treatment records show a history of treatment for acute and transitory bilateral trench foot, but no permanent residual or chronic disability subject to service connection.  Although the Board recognizes that the Veteran complained of acute trench foot while in service, and indeed, filed the October 2001 claim as such, acute and transitory injuries without permanent residual or chronic disability did not constitute an injury for which service connection could be granted in 2002 or that could be granted currently.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Degmetich v. Brown, 104 F. 3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation). 

The Veteran has not identified any facts known but not before the RO at the time of the January 2002 rating decision.  Additionally, he has not alleged that incorrect law was applied.  Rather, the Veteran's representative essentially disagrees with how the evidence was weighed pursuant to the applicable law.  In this regard, it is argued that the law then in effect was incorrectly applied, which resulted in error that, if not made, would have compelled a manifestly different outcome.  Specifically, the Veteran stated that his medical treatment records provided a backing for service connection for bilateral trench foot.  However, as discussed below, the Board finds no basis exists in the law with respect to this contention and thus, such cannot constitute CUE in the January 2002 rating decision.

In view of the foregoing, the Board finds no CUE in the RO's determination that the Veteran's bilateral trench foot was acute and transitory in nature and not subject to service connection.  The evidence in January 2002 was such that reasonable minds could differ on the issue of whether the Veteran's in-service acute bilateral trench foot manifested to a degree to be subject to service connection.  While service treatment records reflect the Veteran was treated for bilateral trench foot during active service, the December 2001 examiner, after review of the service treatment records and after conducting an in-person examination, concluded that the Veteran's feet were currently within normal limits with no foot abnormalities.  Although service treatment records contained complaints of bilateral trench foot, reasonable minds could differ on the question of whether the Veteran's bilateral trench foot was acute or chronic in nature and thus subject to service connection.   Thus, there has been no demonstration of error in the evidence considered or law applied that would manifestly change the outcome.      

Therefore, the Board finds that the January 2002 rating decision that denied entitlement to service connection for bilateral trench foot did not contain CUE.  38 C.F.R. § 3.105 (a).  The benefit-of-the-doubt doctrine is inapplicable to CUE motions, and this motion must therefore be denied.  Andrews v. Principi, 18 Vet. App. 177, 186 (2004) (citing Russell, 3 Vet. App. at 313) (it is well established that the benefit-of-the-doubt doctrine can never be applicable in addressing a clear and unmistakable error motion because the nature of such a motion is that it involves more than a disagreement as to how the facts were weighed or evaluated).  

New and Material Evidence

As stated above, the Veteran submitted an original claim for entitlement to service connection for bilateral trench foot in October 2001.  See, VA Form 21-526, Veteran's Application for Compensation and/or Pension received October 2001.  In a January 2002 rating decision, the RO denied the Veteran's claim for entitlement to service connection for bilateral trench foot, explaining that the record did not show a permanent residual or chronic disability subject to service connection.  The Veteran did not submit a notice of disagreement with respect to the rating decision and new and material evidence was not received within the one-year period from the date of notification of the rating decision.  Further, as determined above, there was no CUE in the January 2002 rating decision denial of service connection for bilateral trench foot.  Hence, the January 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.302, 20.1103 (2016).    

A claim that is disallowed by a RO or the Board and not appealed within the required period is considered final and cannot be reopened unless new and material evidence is presented regarding the claim.  38 U.S.C.A. §§ 5108, 7104 (b), 7105 (c) (West 2014); 38 C.F.R. §§ 3.160 (d), 20.302, 20.1100, 20.1104 (2016).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384. 

New evidence means existing evidence not previously received by VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the Veteran has presented new and material evidence under 38 C.F.R. § 3.156 (a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been received, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The January 2002 rating decision denied the Veteran's claim for service connection for bilateral trench foot on the basis that the evidence did not show a permanent residual or chronic disability subject to service connection.  Thus, in order for the Veteran's claim to be reopened, new evidence must have been added to the record since the January 2002 rating decision that shows the Veteran has a permanent residual or chronic disability that was caused by or related to his active service.  See 38 C.F.R. §§ 3.156 (a), 3.303.   

In September 2009, the Veteran filed the current claim to reopen the claim of entitlement to service connection for bilateral trench foot.  In the June 2010 rating decision, the RO declined to reopen the Veteran's claim.

Since the January 2002 rating decision, evidence added to the claims file includes VA treatment records dated from October 2005 through October 2012, lay statements from the Veteran and an appellant's brief dated June 2016.  Review of the pertinent evidence received since the January 2002 rating decision does not demonstrate or even suggest a permanent residual or chronic disability that was caused by or related to the Veteran's active service.  

Specifically, the VA treatment records added since the January 2002 rating decision relate to the Veteran's back disability, skin disability, headaches and erectile dysfunction.  None of the VA treatment records relate to the Veteran's claim for entitlement to service connection for bilateral trench foot.  Therefore, although these records are new in the sense that they were not previously submitted to VA, they do not relate to an unestablished fact necessary to substantiate the claim, that is, evidence that links the Veteran's claimed bilateral trench foot to service or to an injury, disease, or event in service.  Indeed, the additional evidence does not relate to the Veteran's claim for entitlement to service connection for bilateral trench foot.  Thus, the evidence received since the January 2002 rating decision is not material and does not constitute new and material evidence such that reopening of the claim is warranted.  See 38 C.F.R. § 3.156 (a).    

The Veteran's lay statements also do not provide competent evidence of a permanent residual or chronic disability subject to service connection that is linked to an in-service event, injury or disease.  The Veteran stated that since his military service he has suffered from constant tingling and burning in his feet.  See, e.g., Correspondence received September 2009.  The Veteran provided no specific evidence of a current disability and how such disability is related to his active service.  To the extent that the Veteran's statements represent a general argument that he has a current disability that is related to his active service, the Board finds that this is duplicative of the argument the Veteran made in the previously denied claim.  Thus, such an argument does not constitute new and material evidence such that reopening of the claim is warranted.  See 38 C.F.R. § 3.156 (a).   

Although some of the evidence received since the January 2002 rating decision is new in the sense that it was not previously considered by VA, the evidence is not material because it does not relate to an unestablished fact necessary to substantiate the claim.  Specifically, it does not provide any new evidence demonstrating that the Veteran has a current disability that was caused by the Veteran's active service.  38 C.F.R. § 3.156 (a).

In summary, the claim for service connection for bilateral trench foot was denied in January 2002 because the evidence of record did not show a permanent residual or chronic disability subject to service connection.  The rating decision is final because the Veteran did not timely file a notice of disagreement as to the decision.  Newly submitted evidence does not demonstrate a causal link between a current disability and his active service.  Therefore, the evidence does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  Accordingly, new and material evidence to reopen the finally disallowed claim of entitlement to service connection for bilateral trench foot has not been received, the benefit of the doubt doctrine is not for application, and the claim of entitlement to service connection for bilateral trench foot is not reopened.  Gilbert v. Derwinski, 1 Vet. App. 4 (1990); 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2014).  

Entitlement to Service Connection for Erectile Dysfunction

The Veteran contends that his current erectile dysfunction is caused by his service-connected residuals of head injury or his service-connected back disability.  Specifically, the Veteran contends that his erectile dysfunction is secondary to medication he takes for his service-connected residuals of head injury and back disability.  See, May 2013 Board hearing transcript.  Although the Veteran has only presented arguments pertaining to secondary service connection, the Board is obligated to explore all legal theories, including those unknown to the Veteran, by which a benefit sought may be obtained.  See Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000).  Accordingly, the Board must also discuss whether the Veteran is entitled to service connection on a direct-incurrence basis. 

The Veteran was afforded a VA examination in July 2014.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  During the examination the Veteran stated he began taking lovastatin seven years earlier and he started to have problems with erectile dysfunction.  The July 2014 VA examiner opined that the Veteran's erectile dysfunction was less likely than not proximately due to or the result of his service connected conditions.  As rationale, the VA examiner stated the Veteran was diagnosed with a minor head injury during service.  However, the weight of the medical literature is against a minor head injury causing erectile dysfunction.  Additionally, the VA examiner stated that if the Veteran's erectile dysfunction were related to his service-connected residuals of head injury it would most likely have begun at the time of the incident, not years later.  As to whether the Veteran's erectile dysfunction is secondary to his service-connected back disability, the VA examiner noted that the Veteran's erectile dysfunction began prior to his diagnosed back condition.  Additionally, on physical examination, the nerves that innervate the penis were intact.  Finally, the VA examiner opined that the Veteran's erectile dysfunction was not permanently aggravated by medication he takes for his service-connected disabilities.  As rationale, the VA examiner stated that the Veteran began taking medications related to these injuries several years prior to his erectile dysfunction.  The examiner concluded the Veteran's erectile dysfunction was not caused by or permanently aggravated by medications for his current back condition and residuals of head injury.  

With regard to direct-incurrence service connection, the medical evidence reflects a current diagnosis of erectile dysfunction.  See December 2009 VA genitourinary examination.  However, the record is absent for any evidence of in-service disease or injury.  On a December 2001 report of medical history, the Veteran did not state he had a history of erectile dysfunction.  Additionally, a December 2001 separation report of medical examination notes the Veteran's genitourinary system was normal.  The Veteran stated he first experienced erectile dysfunction in 2004, three years after his separation from active service.  The Veteran has not alleged, and the record does not show, that his current erectile dysfunction had its onset during his active service, or that the erectile dysfunction is otherwise directly related to his active service.  Accordingly, the evidence does not show an in-service injury or disease, and service connection on a direct-incurrence basis is not warranted.  See 38 C.F.R. § 3.303 (2016).  

With regard to service connection for erectile dysfunction as secondary to the Veteran's service-connected disabilities, the Board finds that the preponderance of the evidence is against the claim.  Specifically, the Board affords great value to the July 2014 VA examiner's opinion.  The VA examiner is a qualified physician, able to render an opinion based on medical expertise and experience and on review of the available medical literature.  The Board accepts the VA examiner's opinion that the current medical literature does not support a causal link between erectile dysfunction and service-connected low back and/or residuals of head injury.  The Board also accepts the VA examiner's opinion that the medication the Veteran takes for his service-connected disabilities has not caused or permanently aggravated his erectile dysfunction.  Accordingly, the evidence does not show the Veteran's erectile dysfunction is proximately due to, or chronically aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310 (a).

The Board recognizes the Veteran's belief that his current erectile dysfunction is related to his service-connected disabilities.  Lay evidence, in certain circumstances, may constitute competent evidence.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau v. Nicholson, 492 F. 3d 1372, 1377 n. 4 (Fed. Cir. 2007).  However, in this case, the Veteran, as a lay witness, is not considered competent to provide an opinion as to the etiology of his erectile dysfunction as this is a complex medical question and the Veteran has not been shown to possess the medical expertise or knowledge to provide such an opinion.  Again, the Board attributes great probative value to the July 2014 VA examiner's opinions because the examiner reviewed the claims file, examined the Veteran, considered the Veteran's reported symptomatology, and reviewed relevant medical studies.  In addition, the VA examiner supported the opinions with appropriate supporting rationale.

In view of the most probative evidence of record, the Board finds that it is less likely than not that the Veteran's erectile dysfunction is caused or aggravated by his service-connected disabilities.  Thus the preponderance of the evidence is against the claim, and the benefit-of-the-doubt rule is not for application.  See 38 U.S.C.A. § 5107 (b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection is therefore not warranted on a direct-incurrence basis or as secondary to service-connected disabilities.  The claim must therefore be denied.        

Increased Rating for Back Disability

The Veteran seeks an initial rating in excess of 10 percent for herniated lumbar disk at L4-L5 and bulging lumbosacral disk at L5-S1 with chronic left sciatica.   Throughout the rating period, the Veteran's service-connected back disability has been rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243 for intervertebral disc syndrome.

The Board has carefully reviewed the medical treatment records.  The records show that the Veteran has reported back pain.  He was provided a VA internal medicine examination consultation in December 2009.  He forward flexed to 90 degrees, extended to 30 degrees, had bilateral rotation to 40 degrees and had bilateral abduction to 30 degrees.  The examiner noted that the Veteran had mild pain on movement.  A May 2010 addendum noted that the Veteran reported flare-ups every two to three weeks which last two to four days.  The Veteran stated flare-ups decrease overall function by 20 percent due to pain.  

The Veteran was afforded a VA thoracolumbar spine examination in July 2014.  The examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The Veteran reported that his back pain is consistently a three out of ten.  He further reported that on three separate occasions over the past years his back was so bad that he stayed in bed for a week.  Additionally, the Veteran reported that he has difficulty sitting, driving or standing for long periods.  The examiner indicated that the Veteran had no incapacitating episodes due to intervertebral disc syndrome within the prior twelve-month period.  The Veteran reported flare-ups that last occurred eighteen months prior.  The Veteran required no assistive device for walking and his gait was normal.  Upon examination, the Veteran had five-out- of-five muscle strength on all testing and negative straight leg tests.  The Veteran was able to forward flex to 90 degrees or greater, extend to 30 degrees or greater, bilateral flexion to 30 degrees or greater, rotate right to 25 degrees and rotate left to 30 degrees or greater.  The Veteran did not exhibit pain on motion and the Veteran's range of motion did not decrease after repetitive-use testing.  The examiner diagnosed the Veteran with degenerative arthritis of the spine and intervertebral disc syndrome, and opined that the disability does not have an effect on the Veteran's ability to work.

The Veteran was provided a second VA thoracolumbar spine examination in September 2016.  The examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The Veteran reported constant pain of two out of ten.  He further reported flare-ups once a week that are a ten out of ten and last five minutes.  Upon examination, the Veteran was able to forward flex to 90 degrees, extend to 20 degrees, bilateral flex to 30 degrees and bilateral rotate to 30 degrees.  The VA examiner noted pain on motion during forward flexion, extension and right lateral rotation that did not result in functional loss.  There was no evidence of pain with weight bearing.  The Veteran was able to perform repetitive use testing with no additional loss of function or range of motion.  The Veteran did not have radiculopathy or ankylosis.  Additionally, he did not have any acute signs and symptoms of intervertebral disc syndrome that required bed rest prescribed by a physician in the past twelve months.  The Veteran had guarding or muscle spasms that did not result in abnormal gait or abnormal spinal contour.     

The Board finds that the record does not reflect that the Veteran's service-connected back disability warranted a rating in excess of 10 percent under Diagnostic Code 5242 for rating arthritis of the spine, or Diagnostic Code 5243.  Specifically, the General Rating Formula provides the next higher 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Here, the Veteran's most limited thoracolumbar spine range-of-motion measurements were at the September 2016 VA examination, where he had forward flexion to 90 degrees and a combined range of motion of 230 degrees.  Such measurements do not warrant a higher rating under DC 5242 or DC 5243 under the General Rating Formula for Diseases and Injuries of the Spine.  Furthermore, at no time during the rating period has the Veteran exhibited muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The Veteran's service-connected back disability has also not warranted a 40 percent, 50 percent, or 100 percent rating under DC 5242 any time during the rating period because the Veteran did not exhibit unfavorable or favorable ankylosis of the spine.  In addition, at no time during the rating period was the Veteran entitled to a higher rating under DC 5243 under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes because the evidence does not show that he has experienced any incapacitating episodes due to intervertebral disc syndrome as defined in 38 C.F.R. § 4.71a, DC 5243, Note 1.    

Under DC 5003, a 10 percent rating is warranted for each group of minor joints that demonstrates a limited range of motion that is noncompensable under DCs 5242 and 5423.  In this case, the Veteran has demonstrated limited, painful motion of the lumbar spine, which is considered a minor joints group pursuant to 38 C.F.R. § 4.45(f), throughout the rating period.  As such, a 10 percent rating has been warranted for the degenerative joint disease of the lumbar spine throughout the rating period.  A rating of 20 percent is warranted under DC 5003 where there is involvement of two or more minor joint groups or major joints with occasional incapacitating exacerbations.  

Additionally, the record does not demonstrate occasional incapacitating exacerbations of the lumbar spine symptoms.  Rather, the record shows that the Veteran continues to be independent in his activities of daily living, has not required hospitalization or been prescribed bed rest due to the low back disability, and has not required the use of an assistive device for the low back disability.  

The Board also considered whether a disability rating in excess of 10 percent would be warranted on the basis of additional functional impairment and loss pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, and Deluca, 8 Vet. App. at 202.  The Board finds that the assigned 10 percent disability rating contemplates the Veteran's disability picture, to include functional impairment and loss due to pain, flare-ups and repetitive use.  In this respect, the July 2014 and September 2016 VA examination reports show that the Veteran was able to complete repetitive use testing with no additional loss of function or range-of-motion.  While there was pain on movement, there was no additional limitation in range-of-motion testing.  

In making its determination in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected back disability at issue and notes that his lay testimony is competent to describe symptoms associated with the disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability rating for which the Veteran has been found to be entitled by the Board.  However, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms and associated functional impairment due to the service-connected disability at issue.  The Veteran has not been shown to have the requisite expertise or knowledge to be deemed competent to assess his disability level pursuant to the Diagnostic Code rating criteria.  As such, while the Board accepts the Veteran's statements with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue.  

The Board therefore finds that the criteria for a higher initial rating, in excess of 10 percent, for the Veteran's herniated lumbar disk at L4-L5 and bulging lumbosacral disk at L5-S1 with chronic left sciatica have not been met at any time during the rating period.  Accordingly, there is no basis for staged rating of the Veteran's back disability pursuant to Fenderson v. West, 12 Vet. App. 119, 126-17 (1999).  As the preponderance of the evidence is against the assignment of a higher initial rating, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

The January 2002 rating decision that denied service connection for bilateral trench foot was not the product of CUE, and the appeal is denied.  

New and material evidence has not been received, and the claim of entitlement to service connection for bilateral trench foot is not reopened.  

Entitlement to service connection for erectile dysfunction is denied.

Entitlement to an initial disability rating in excess of 10 percent for herniated lumbar disk at L4-L5 and bulging lumbosacral disk at L5-S1 with chronic left sciatica is denied.





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


